Citation Nr: 1127147	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-24 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1987 and November 1990 to August 1991, with additional service in the Mississippi Army National Guard.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefits sought on appeal.  

The Board notes that in the Veteran's March 2006 VA Form 9 and other correspondence, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO  However, a July 2007 Conference Report from the RO documents that the Veteran withdrew this request in lieu of an informal conference. As such, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2010).

The Board additionally notes that a number of procedural matters involving the characterization of the claims on appeal must be explained prior to the adjudication of these claims.  The Board has recharacterized all of the issues on appeal in order to afford the maximum possible benefit to the Veteran.  First, while the psychiatric claim on appeal has previously been developed to include only posttraumatic stress disorder, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.
Additionally, the Board finds that new and material evidence is not required for any of the claims on appeal, despite the RO's characterizations.  With regard to the Veteran's claims for a psychiatric disorder, sleep apnea, hyperlipidemia, and COPD, these issues were denied by the RO in a February 2005 rating decision.  The Veteran expressed his timely disagreement, and a statement of the case was issued on January 9, 2006.  In order to perfect the appeal, the Veteran was required to submit a VA Form 9 within either one year of the rating decision or 60 days of the statement of the case.  The Veteran submitted a VA Form 9, signed and dated on March 9, 2006, 60 days from the date of notice of the statement of the case.  The Board accepts this as a timely substantive appeal and will not require new and material evidence as to these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

With regard to the claim for sarcoidosis, the Board notes that this claim was previously developed as a claim for "surge."  Apparently, the RO made no attempt to contact the Veteran and clarify the issue or figure out what was meant by "surge" until October 2006, two years after the Veteran had filed his claim.  In response to the RO's delayed inquiry, the Veteran clarified that the claim was for sarcoidosis.  With this information, in a February 2007 deferred rating decision the RO decided to drop the claim altogether, finding that it has no jurisdiction over the issue.  The Board finds this action prejudicial to the Veteran as the complications surrounding this claim were the fault of VA, and the Veteran complied with all actions required of him in pursuing the appeal.  As the Veteran perfected an appeal of the "surge" claim, the Board finds the issue remains in appellate status.  

In this vein, the Board notes that a final rating decision of September 2003 denied service connection for sarcoidosis.  The rating decision specifically noted that at the time, the service treatment notes of record consisted only of the Veteran's entrance and separation examinations.  Since that time, as described in the remand below, additional service treatment records have been obtained, including records documenting the in-service incurrence of sarcoidosis.  The regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will 
reconsider the claim. 38 C.F.R. § 3.156(c) (2010).  As such, new and material evidence is not required for the Veteran's claim for sarcoidosis.  

Finally, the Board also notes that since the last supplemental statement of the case, the Veteran's representative submitted a newspaper article and no waiver from the Veteran was received.  However, the Board finds this article is in no way pertinent to the claims adjudicated below.  The article discusses the prevalence of scud missiles in today's combat arena and recounts a particular Veteran's warzone experience.  The article is in no way pertinent to the Veteran and makes no mention of sleep apnea whatsoever.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

The issues of entitlement to service connection for a psychiatric disorder, sarcoidosis, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest during service and is not otherwise shown to be causally or etiologically related to service.

2.  The Veteran's current elevated cholesterol/lipid level does not constitute a disease or disability for VA compensation purposes and it has not been shown by the competent clinical evidence of record that the Veteran has a current disability associated with high cholesterol/lipid of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for hyperlipidemia have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for sleep apnea and hyperlipidemia.  Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

At the outset, the Board acknowledges the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  However, the Veteran's claims have been attributed to a known clinical diagnosis.  For this reason, it cannot be concluded that his symptoms are due to an undiagnosed illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not entitle the Veteran to a grant of presumptive service connection for an undiagnosed illness, and the Board will now turn to the adjudication of these claims on a nonpresumptive basis.

Sleep Apnea
The Veteran has been diagnosed with sleep apnea, documented, for example, in a May 2007 VA treatment record.  As such, the first element of a direct service-connection claim has been satisfied.  

As for the in-service incurrence requirement, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to sleep problems.  On separation from service no such abnormalities were found and the Veteran voiced no complaints in this regard.  Given this, the Board cannot find that this element of service connection has been satisfied.  The Board notes that while 
service treatment records have been obtained, VA has failed to obtain essential information about the character of the Veteran's service in the Mississippi Army National Guard (including the exact dates of ACDUTRA and INDUTRA.)  The Board does not find this precludes judicial review, however, because service treatment records have been received and on close review, are devoid of any documentation of complaints, treatment, or diagnoses pertaining to sleep problems.  The Board has closely reviewed all service treatment records in their entirety and finds no support for the in-service incurrence of a sleep problem, regardless of the exact dates or character of the duty.   

Moreover, there is no competent and probative evidence that the sleep apnea is related to his military service.  No medical professional has related his disorder to his service.  The Board finds that the evidence, which reveals that the Veteran did not have this disability during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service medical records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds that a VA examination is unnecessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred, or 
more precisely, what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2009).

In the absence of corroborating evidence establishing in-service incurrence, a current examination could do no more than speculate that the Veteran's currently diagnosed sleep apnea is related to service based on the Veteran's unsubstantiated account of service events.  

The Board notes that the Veteran has contended that his current condition is related to his military service. However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of sleep apnea.  

Additionally, to the extent the Veteran has contended a continuity of symptomatology since service, the Board finds these allegations to be not credible. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).   The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, although the Veteran was treated for various medical problems for some time prior to submitting his claim in 2004, he did not seek treatment for or relate this disorder to active duty until his claim was filed.  His silence, when otherwise reporting his past medical history constitutes negative evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As such, the Board has weighed the Veteran's statements as to continuity of symptoms against the remainder of the evidence of record and finds his recollections as to symptoms experienced in the distant past, made in connection with his current claims for benefits, to be less probative.  Therefore, the Board finds that continuity of symptomatology regarding the Veteran's sleep apnea has not been established.

For all of the above reasons, the Board cannot find the evidence in equipoise and the benefit of the doubt rule is not for application.  The Veteran's claim is denied.


Hyperlipidemia
High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  The Board notes that hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 883 (30th ed. 2003).  This citation is provided purely for definitional purposes to aid in the Board's discussion.  Cf. Kirwin v. Brown, 8 Vet. App. 148 (1995); Traut v. Brown, 6 Vet. App. 181 (1994).  Use in this manner does not conflict with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).

The Veteran's service treatment records are negative for treatment for hyperlipidemia or high cholesterol.  Post- service treatment records, including a January 2011 VA treatment note for example, indicate that he has been diagnosed with hyperlipidemia.  

As noted above, service connection can only be granted for a disability resulting from disease or injury.  38 U.S.C.A. § 1110. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.")  Despite the diagnosis of hyperlipidemia, it is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  There is no evidence of record to suggest that the Veteran's high level of lipids causes any impairment of earning capacity.

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim of service connection for a disability manifested by abnormal/elevated lipid levels, and this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance
Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2004, March 2006, March 2007, and August 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing and declined this opportunity.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  As previously discussed, a VA medical opinion has been deemed unnecessary for these claims.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for sleep apnea is denied.

Service connection for hyperlipidemia is denied.


REMAND

The Veteran's claims for service connection for a psychiatric disorder, sarcoidosis, and COPD must be remanded for additional development before they can be properly adjudicated.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.
	
As for the claim for a psychiatric disorder, the Board finds that an additional opinion is needed to reconcile the current medical evidence.  Most recently, a December 2010 VA examiner determined that the Veteran does not suffer from PTSD but rather, has an adjustment disorder that is essentially temporary in nature and unrelated to military service.  Prior to this, the medical record documents years of treatment for PTSD.  In particular, a July 2005 VA provider diagnosed the Veteran with PTSD and noted the Veteran's stressors are essentially based on his fear of hostile activity while on active duty.  See 38 C.F.R. §3.304(f) (2010).  The Board finds that a medical opinion reconciling this evidence is necessary to fairly adjudicate the Veteran's claim.

As for his sarcoidosis and COPD, the Board notes the Veteran has a current diagnosis of each of these disorders, documented in VA treatment notes of December 2006 and May 2007, respectively.  Additionally, service treatment records show that in July 1991, within the Veteran's second period of active service, he was diagnosed with sarcoidosis of the lungs.  A VA examination is necessary to determine whether there is any relationship between the current disorders and service.

Accordingly, the case is REMANDED for further development.  These actions should be completed in the following order:

1. Schedule the Veteran for a VA PTSD examination by a VA psychiatrist or psychologist.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  As part of the examination, the examiner should discuss any links between his current symptomatology and the claimed in-service stressors.

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has PTSD that is based upon specified in-service stressors, including the appellant's fear of hostile military or terrorist activity.  Additionally opine whether it is at least as likely as not that he has any other psychiatric disorder related to service.  

The examiner should further opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's psychiatric disorder continuously since service.

All opinions should be supported by a clear rationale, The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.  A complete rationale should be provided for any opinion or conclusion and the examiner should acknowledge the Veteran's report of a continuity of symptomatology.   

2. Afford the Veteran a VA examination to ascertain the nature and etiology of his sarcoidosis and COPD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file, particularly service treatment records of July 1991 showing a diagnosis of sarcoidosis of the lungs, and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's current disorders had their onset during service or are in any other way causally related to his active service.

 Additionally, the examiner should opine on whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's sarcoidosis and COPD continuously since service.

The examiner should acknowledge the Veteran's report of a continuity of symptomatology.   All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  After all of the above actions have been completed readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


